Exhibit 10.2
AMENDMENT NO. 1
TO
SUPPORT AGREEMENT
          This AMENDMENT NO. 1 (this “Amendment”) to the Support Agreement,
dated as of October 23, 2099 (the “Support Agreement”), by and among Builders
FirstSource, Inc., a Delaware corporation (the “Company”), and each of the
holders (including Permitted Transferees) of Second Priority Senior Secured
Floating Rate Notes due 2012 of the Company, CUSIP No. 12008R-AB-3, signatory
thereto (collectively, the “Holders”) is made and entered into as of the 2nd day
of December, 2009, by and among the Company and the Requisite Holders, on behalf
of the Holders. Capitalized terms used herein and not otherwise defined shall
have the respective meanings ascribed to such terms in the Support Agreement.
          WHEREAS, pursuant to Section 8 of the Support Agreement, the Support
Agreement may be amended, upon prior written consent of each of the Investors,
by a writing signed by a duly authorized representative of each of the Company
and the Requisite Holders; and
          WHEREAS, the Company and the Requisite Holders desire to amend the
Support Agreement on the terms set forth herein; and
          WHEREAS, the Investors have consented in writing to the terms of this
Amendment.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements set forth herein and for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto do hereby agree as
follows:
     Section 1. Amendment to Section 4(a)(v). Section 4(a)(v) of the Support
Agreement is hereby deleted and replaced in its entirety with the following:
     (v) Debt Exchange. At least ninety percent (90%) of the aggregate principal
amount of outstanding Notes shall have been validly submitted for exchange in
the Debt Exchange.
     Section 2. No Other Amendments to the Support Agreement.
          2.1 On and after the date hereof, each reference in the Support
Agreement to “this Agreement,” “herein,” “hereof,” “hereunder” or words of
similar import shall mean and be a reference to the Support Agreement, as
amended hereby, and each reference in the Support Agreement to the aggregate
principal amount of the Notes on a Holder’s signature page to the Support
Agreement shall mean and be a reference to the aggregate principal amount of the
Notes on such Holder’s signature page to this Amendment. Notwithstanding the
foregoing, references to the date of the Support Agreement, as amended hereby,
shall in all instances continue to refer

 



--------------------------------------------------------------------------------



 



to October 23, 2009, and references to “the date hereof” and “the date of this
Agreement” shall continue to refer to October 23, 2009.
          2.2 Except as otherwise expressly provided herein, all of the terms
and conditions of the Support Agreement remain unchanged and continue in full
force and effect. This Amendment is limited precisely as written and shall not
be deemed to be an amendment to any other term or condition of the Support
Agreement or any of the documents referred to therein.
     Section 3. Effect of Amendment. This Amendment shall form a part of the
Support Agreement for all purposes, and each party hereto and thereto shall be
bound hereby. From and after the execution of this Amendment by the parties
hereto, any reference to the Support Agreement shall be deemed a reference to
the Support Agreement as amended hereby. This Amendment shall be deemed to be in
full force and effect from and after the execution of this Amendment by the
parties hereto.
     Section 4. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of laws thereof.
     Section 5. Counterparts. This Amendment may be executed in counterparts
(including by facsimile), all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.
     Section 6. Headings. The descriptive headings of the several sections of
this Amendment were formulated, used and inserted in this Amendment for
convenience only and shall not be deemed to affect the meaning or construction
of any of the provisions hereof.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have signed or caused this Amendment
to be signed by their respective officers thereunto duly authorized, all as of
the date first written above.

            BUILDERS FIRSTSOURCE, INC.
      By:   /s/ Donald F. McAleenan         Name:   Donald F. McAleenan       
Title:   Senior Vice President     

[Signature Page to Amendment to Support Agreement]

 



--------------------------------------------------------------------------------



 



            REQUISITE HOLDERS

FRASER SULLIVAN CLO I LTD.
    WCAS Fraser Sullivan  By:   Fraser Sullivan Investment Management, LLC,    
Investment Management, LLC    as Collateral Manager    400 Madison Avenue, Suite
9A        New York, New York 10017           By:   /s/ John W. Fraser        
Name:   John W. Fraser        Title:   Managing Partner        FRASER SULLIVAN
CLO II LTD.
      By:   Fraser Sullivan Investment Management, LLC,         as Collateral
Manager            By:   /s/ John W. Fraser         Name:   John W. Fraser     
  Title:   Managing Partner        FRASER SULLIVAN CREDIT STRATEGIES
FUNDING LTD.
      By:   Fraser Sullivan Investment Management, LLC,         as Collateral
Manager            By:   /s/ John W. Fraser         Name:   John W. Fraser     
  Title:   Managing Partner        Credit Opportunity Associates II LP
      By:   FSW Partners Management, LLC,         as Investment Manager         
  By:   /s/ John W. Fraser         Name:   John W. Fraser        Title:  
Manager     

[Signature Page to Amendment to Support Agreement]

 



--------------------------------------------------------------------------------



 



            REGIMENT CAPITAL, LTD.
    Regiment Capital Advisors, LP  By:   Regiment Capital Management, LLC    
222 Berkeley Street, 12th Floor    as its Investment Advisor    Boston,
Massachusetts 02116                By:   Regiment Capital Advisors, LP        
its Manager and pursuant to delegated        authority            By:   /s/ Mark
A. Brostowski         Name:   Mark A. Brostowski        Title:   Authorized
Signatory        PRESIDENT & FELLOWS OF HARVARD
COLLEGE
      By:   Regiment Capital Management, LLC         as its Investment Advisor 
          By:   Regiment Capital Advisors, LP         its Manager and pursuant
to delegated        authority            By:   /s/ Mark A. Brostowski        
Name:   Mark A. Brostowski        Title:   Authorized Signatory        XL
INVESTMENT MANAGEMENT LTD
      By:   Regiment Capital Management, LLC         as its Investment Advisor 
          By:   Regiment Capital Advisors, LP         its Manager and pursuant
to delegated        authority            By:   /s/ Mark A. Brostowski        
Name:   Mark A. Brostowski        Title:   Authorized Signatory     

[Signature Page to Amendment to Support Agreement]

 



--------------------------------------------------------------------------------



 



         
DDJ Capital Management, LLC
130 Turner Street, Suite 600
Waltham, Massachusetts 02453  DDJ CAPITAL MANAGEMENT LLC
on behalf of the Holders it manages and/or advises

      By:   /s/ James R. Kime         Name:   James R. Kime        Title:  
Authorized Signatory            By:   /s/ Theodore H. Wagenknecht        
Name:   Theodore H. Wagenknecht        Title:   Authorized Signatory     

[Signature Page to Amendment to Support Agreement]

 



--------------------------------------------------------------------------------



 



         
Van Kampen Funds, Inc.   VAN KAMPEN SENIOR INCOME TRUST
    1 Parkview Plaza, Suite 100  By:   Van Kampen Asset Management     Oakbrook
Terrace, Illinois 60181                By:   /s/ Gerard Fogarty         Name:  
Gerard Fogarty        Title:   Vice President        VAN KAMPEN SENIOR LOAN FUND
      By:   Van Kampen Asset Management             By:   /s/ Gerard Fogarty    
    Name:   Gerard Fogarty        Title:   Vice President     

[Signature Page to Amendment to Support Agreement]

 



--------------------------------------------------------------------------------



 



         
Whitebox Advisors LLC   WHITEBOX COMBINED PARTNERS, LP
    3033 Excelsior Blvd., Suite 300  By:   Whitebox Combined Advisors, LLC, its
    Minneapolis, Minnesota 55416    General Partner            By:   Whitebox
Advisors, LLC, its Managing         Member            By:   /s/ Jonathan Wood  
      Name:   Jonathan Wood        Title:   Chief Operating Officer       
WHITEBOX HEDGED HIGH YIELD
PARTNERS, LP
      By:   Whitebox Hedged High Yield Advisors, LLC,         its General
Partner            By:   Whitebox Advisors, LLC, its Managing         Member   
        By:   /s/ Jonathan Wood         Name:   Jonathan Wood        Title:  
Chief Operating Officer        PANDORA SELECT PARTNERS, LP
      By:   Pandora Select Advisors, LLC, its         General Partner           
By:   Whitebox Advisors, LLC, its Managing         Member            By:   /s/
Jonathan Wood         Name:   Jonathan Wood        Title:   Chief Operating
Officer        WHITEBOX SPECIAL OPPORTUNITIES
FUND, LP — SERIES A
      By:   Whitebox Special Opportunities Advisors,         LLC, its General
Partner            By:   Whitebox Advisors, LLC, its Managing         Member   
        By:   /s/ Jonathan Wood         Name:   Jonathan Wood        Title:  
Chief Operating Officer     

[Signature Page to Amendment to Support Agreement]

 